NOTE: This order is nonprecedential.
United States Court of Appeals
for the F ederal Circuit
FEL]X L. SORKIN,
Plaintiff-Appellant,
v. --
UNIVERSAL BUILDING PRODUCT_S,
Defen,dant-Appellee.
2010-1289
Appeal from the United States District Court for the
Eastern District of Texas in case no. 08-CV-0133, Judge
R0n C1ark.
ON MOTION
ORDER
Universa1 Building Products notifies the court that
the automatic stay provisions of 11 U.S.C. § 362 are
applicable and moves to stay proceedings in this case.
Up0n consideration thereof
IT ls ORDERE:o THAT:

SORKIN V. UNIVERSAL BLDG PRODUCTS 2
(1) The motion is granted This appeal is stayed pur-
suant to 11 U.S.C. § 362.
(2) Universal Building Products is directed to file a
status report every 90 days and to inform the court within
21 days after the bankruptcy proceedings are completed
or the stay has been lifted FeliX L. Sorkin may also file
status reports.
FoR THE CoURT
 1 5 mm /s/ Jan Horbaly 
Date J an Horbaly _
Clerk
cc: John S. Egbert, Esq.
Kenneth R. Nowakowski, Esq.
s20
us con
mr rca un-F°R
LS
sip 16 2010
55-11
YY
E§*=
§§
1AN HORBA!.Y
Cl.ERK